Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,252 filed on February 15, 2021.
Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
4.	Applicant’s election of claims 1-14 with respect to Group I drawn to board assembly in the reply filed on 02/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for forming the board assembly, there being no allowable generic or linking claim.

Claim Objections
6.	Claims 4, 6 are objected to because of the following informalities:

4. (Currently Amended) The board assembly of claim 3 further comprising a dam extending around the die, and a filler material that extends within the dam.
6. (Currently Amended) The board assembly of claim 5 further comprising a filler material that extends within the enclosure.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-3, 9-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2007/0081340 A1).
Regarding independent claim 1, Chung et al. teaches a board assembly (Fig. 3B) comprising:
a circuit board (2, ¶16);
a semiconductor die (30, ¶16) electrically coupled to the circuit board (2);

a layer of thermally conductive paste (4, ¶18) in direct contact with a first surface (upper surface) of the diamond window (22) along the full extent of the first surface (upper surface) of the diamond window (22), and in direct contact with the semiconductor die (30), the layer of thermally conductive paste (4) positioned so that it covers a hot-spot (bottom surface through which the heat is dissipated) on the semiconductor die (30), the diamond window (22) having a certain footprint (area or size, see Fig. 3B) that is less than the footprint of the semiconductor die (30).
However, Chung et al. is explicitly silent of disclosing wherein “the diamond window having the footprint that is less than twenty percent of the footprint of the semiconductor die”. It would have been obvious to select the footprint of the diamond window so that to be within the quoted range of “less than twenty percent of the footprint of the semiconductor die” to optimize the device architecture, such as miniature of the device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed footprint or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen footprint or upon another variable recited in a claim, the Applicant must show that the chosen footprint is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Chemical Vapor Deposition”, [this process step, CVD is used to form a diamond window] is a process, and the claim is directed to a product. It has been held that a product-by-process claim is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made. Further, an old or obvious product produced by a new method is not patentable as a product, whether claimed in a product-by-process claim or not. As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016);  
In this claim, the claimed process step “Chemical Vapor Deposition” has not been given any patentable weight because it is a product–by-process limitation, and the claim as a whole is directed to a product. See In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim or not.
Regarding claim 2, Chung et al. teaches all of the limitations of claim 1 from which this claim depends.
Chung et al. teaches wherein (Fig. 3B) further comprising an opening (hole 21, ¶16) extending through the circuit board (2), the CVDD window (22) extending within the opening (21).
Regarding claim 3, Chung et al. teaches all of the limitations of claim 1 from which this claim depends.
Chung et al. teaches wherein (Fig. 3B) further comprising leads (31 called transmission line, ¶17) that extend from the semiconductor die (30) to the circuit board (2) for electrically coupling the semiconductor die (30) to the circuit board (2).
Regarding claim 9, Chung et al. teaches all of the limitations of claim 2 from which this claim depends.
Chung et al. teaches wherein (Fig. 3B) the CVDD window (22) has a thickness (vertical height, see Fig. 3B) that is greater than a thickness (vertical height, see Fig. 3B) of the circuit board (2), the CVDD window (22) extending above a top surface (upper surface) of the circuit board (2).
Regarding claim 10, Chung et al. teaches all of the limitations of claim 2 from which this claim depends.
Chung et al. teaches wherein (Fig. 3B) the CVDD window (22) has a thickness (vertical height, see Fig. 3B) that is greater than a thickness (vertical height, see Fig. 
Regarding claim 11, Chung et al. teaches all of the limitations of claim 2 from which this claim depends.
Chung et al. teaches wherein (Fig. 3B) the CVDD window (22) has a thickness (vertical height, see Fig. 3B) that is greater than a thickness (vertical height, see Fig. 3B) of the circuit board (2), the CVDD window (22) extending above a top surface (upper surface) of the circuit board (2) and extending below a bottom surface (lower surface) of the first circuit board (2).
Regarding claim 14, Chung et al. teaches all of the limitations of claim 1 from which this claim depends.
Chung et al. teaches wherein (Fig. 3B) the CVDD window (22) overlies the hot-spot on the semiconductor die (30).

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2007/0081340 A1) as applied to claim 3 above, and further in view of Cannon (2016/0141232 A1).
Regarding claim 4, Chung et al. teaches all of the limitations of claim 3 from which this claim depends.

Cannon teaches wherein (Fig. 5) further comprising a dam (23 pillar) extending around the die (26, ¶52), and a filler material (28 molding compound, ¶51) that extends within the dam (23).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the enclosure along with molding compound as taught by Cannon to the device structure of Chung et al., in order to provide a reliable contact for a shield, and encapsulate the semiconductor die 26, the lead frame 22 and the at least one conductive pillar structure 23 (¶49).

13.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2007/0081340 A1) as applied to claim 3 above, and further in view of Cannon (2016/0141232 A1) and Kuniyoshi et al. (2014/0150571 A1).
Regarding claim 5, Chung et al. teaches all of the limitations of claim 3 from which this claim depends.
Chung et al. is explicitly silent of disclosing wherein further comprising an additional circuit board and a dam extending around the die, the additional circuit board attached to the dam so as to couple the circuit board to the additional circuit board and 
Cannon teaches wherein (Fig. 5) further comprising a conductive layer (29, ¶52) and a dam (23 pillar, ¶51) extending around the die (26, ¶52), the conductive layer (29) attached to the dam (23) so as to couple the circuit board (46) to the conductive layer (29) and form an enclosure within the dam (23) and between the circuit board (46) and the conductive layer (29), the semiconductor die (26) and the leads (27) extending within the enclosure (closed loop).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the enclosure as taught by Cannon to the device structure of Chung et al., in order to provide a reliable contact for a shield, and encapsulate the semiconductor die 26, the lead frame 22 (¶49).
Chung et al. is explicitly silent of disclosing wherein the additional circuit board.
Kuniyoshi et al. teaches wherein (¶173) the flexible circuit board can be used as the cover film.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Kuniyoshi et al. to modify the cover layer of Chung et al. and Cannon, because of high flexibility, miniaturization and high packaging density, heat resistance, etc. (¶16).
Regarding claim 6, Chung et al. and Cannon and Kuniyoshi et al. teach all of the limitations of claim 5 from which this claim depends.
Chung et al. and Kuniyoshi et al. are explicitly silent of disclosing wherein further comprising a filler material that extends within the enclosure.
Cannon teaches wherein (Fig. 5) further comprising a filler material (28) that extends within the enclosure (closed loop).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the molding compound as taught by Cannon to the device structure of Chung et al. and Kuniyoshi et al., in order to encapsulate the semiconductor die 26, the lead frame 22 and the at least one conductive pillar structure 23 (¶49).

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2007/0081340 A1) in view of Cannon (2016/0141232 A1) and Kuniyoshi et al. (2014/0150571 A1) as applied to claim 6 above, and further in view of Bura et al. (4,249,347).
Regarding claim 7, Chung et al. and Cannon and Kuniyoshi et al. teach all of the limitations of claim 6 from which this claim depends.
Chung et al. and Cannon and Kuniyoshi et al. are explicitly silent of disclosing wherein the filler material comprises diamond paste.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Bura et al. to modify the filler material of Chung et al. and Cannon and Kuniyoshi et al., in order to provide for an improved heat resistance of the paste and maintenance of a predetermined viscosity of the mass thereof. (¶col. 2, lines 11-13).

15.	Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2007/0081340 A1) as applied to claim 2 above, and further in view of Viswanathan et al. (2018/0153030 A1).
Regarding claim 8, Chung et al. teaches all of the limitations of claim 2 from which this claim depends.
Chung et al. is explicitly silent of disclosing wherein the CVDD window has a thickness that is the same as the thickness of the circuit board.
Viswanathan et al. teaches wherein (Fig. 5) the window (60 cavity, ¶34) has a thickness (vertical height, see Fig. 5) that is the same as the thickness (vertical height, see Fig. 5) of the circuit board (54, ¶34).

Regarding claim 12, Chung et al. teaches all of the limitations of claim 1 from which this claim depends.
Chung et al. is explicitly silent of disclosing wherein further comprising a thermally conductive plate that is bonded to a second surface of the CVDD window, the second surface opposite the first surface.
Viswanathan et al. teaches wherein (Fig. 5), further comprising a thermally conductive plate (62 heat dissipation structure, ¶34) that is bonded to a second surface (bottom surface) of the cavity (60), the second surface (bottom surface) opposite the first surface (upper surface).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the sinter-bonded heat dissipation structure at bottom surface as taught by Viswanathan et al. and to modify the structure of Chung et al., in order to secure high thermal performance microelectronic modules with sinter-bonded heat dissipation structures (¶9), and sintered metal in its substantial entirety providing enhanced heat dissipation (¶11).
16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2007/0081340 A1) in view of Viswanathan et al. (2018/0153030 A1) as applied to claim 12 above, and further in view of Cannon (2016/0141232 A1).
Regarding claim 13, Chung et al. and Viswanathan et al. teach all of the limitations of claim 12 from which this claim depends.
Chung et al. and Viswanathan et al. are explicitly silent of disclosing wherein further comprising a ball grid array (38) that extends between the semiconductor die (26) and the circuit board (46).
Cannon teaches wherein (Fig. 5), further comprising a ball grid array (38, 47 solder) that extends between the semiconductor die (26, ¶52) and the circuit board (46, ¶52).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the solder balls as taught by Cannon while forming the package structure of Chung et al. and Viswanathan et al., in order to reduce a stage compared to conventional etched copper lead frames, which require plating before they can be soldered (¶51).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.

18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819